               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                        ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit. [Doc. 251].

      In light of the Fourth Circuit’s remand, the Court enters the following

Order.

      IT IS, THEREFORE, ORDERED that, within fourteen (14) days of this

Order, the Plaintiff shall file a supplemental brief regarding class certification.

The Defendants shall have fourteen (14) days thereafter to file a response.
                                 Signed: August 2, 2021
      IT IS SO ORDERED.




         Case 1:15-cv-00109-MR Document 254 Filed 08/02/21 Page 1 of 1
